Citation Nr: 1025697	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for the time period prior to 
August 4, 2009.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1967 to May 
1970.  A DD Form 214 (separation from service) in the claims file 
verifies his status as a combat Veteran, specifically his receipt 
of the Combat Action Ribbon.  See 38 U.S.C.A. § 1154(b) (West 
2002).

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned an 
initial 30 percent rating for PTSD, effective January 28, 2005.  
Thereafter, the Veteran perfected an appeal as to the initial 
evaluation assigned for his PTSD disability.

In July 2008 the Board denied the claim for an initial rating in 
excess of 30 percent for PTSD, and the Veteran appealed the 
Board's action to the United States Court of Appeals for Veterans 
Claims (Court).  In a memorandum decision dated in November 2009, 
the Court set aside the Board's July 2008 determination and 
remanded the claim to the Board; a December 2009 Order followed.

Following a VA PTSD examination in September 2009, the RO 
increased the evaluation for PTSD to 100 percent, effective 
August 4, 2009.  However, the issue of entitlement to a higher 
disability rating based upon an initial grant of service 
connection for PTSD for the time period prior to August 4, 2009 
remains before the Board.  See Fenderson v. West, 12 Vet. App. 
119 (1999).


FINDINGS OF FACT

1.  The February 2005 private psychiatric examination report is 
not competent evidence of the Veteran's PTSD disability because 
the psychiatrist's conclusions and the GAF score rendered are 
unsupported and contradicted by objective findings on mental 
status examination.

2.  PTSD is manifested by euthymic to dysthymic and anxious 
affect with congruent mood with improvement in reported 
symptomatology beginning in November 2008 with medication 
compliance and substance abuse treatment, and with more trouble 
sleeping due to increased auditory hallucinations with objective 
findings of depressed but non-labile affect with continued intact 
insight, and good motivation and judgment beginning in March 
2009.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
PTSD for the time period prior to August 4, 2009 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for a PTSD was 
received in February 2005.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in March 
2005.  This letter notified the Veteran of VA's responsibilities 
in obtaining information to assist him in completing his claim, 
identified his duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claim was reviewed and a 
statement of the case was issued in October 2006.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in March 2006.

The claim for a higher initial evaluation for PTSD is a 
downstream issue from the grant of service connection.  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
records, a private psychiatric evaluation, and VA treatment 
records have been obtained and associated with his claims file.  
He has also been provided with VA PTSD examinations to assess the 
current nature of his PTSD disability.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.



Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3 (2009).  In addition, where there is a question as 
to which of two disability evaluations should be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The Veteran is assigned an initial 30 percent rating for PTSD for 
the time period prior to August 4, 2009 pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

	(CONTINUED ON NEXT PAGE)


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 

